Exhibit 10.1

 

BANK OF HAWAII CORPORATION

 

CHANGE-IN-CONTROL RETENTION PLAN

 

Amended and Restated Effective December 17, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article 1.

Establishment and Purpose

1

 

 

 

Article 2.

Definitions

1

 

 

 

Article 3.

Participation

5

 

 

 

Article 4.

Benefits

6

 

 

 

Article 5.

Termination for Cause

7

 

 

 

Article 6.

Other Benefits

7

 

 

 

Article 7.

Benefits in the Event of Death

7

 

 

 

Article 8.

Legal Fees

8

 

 

 

Article 9.

Tax Withholding

8

 

 

 

Article 10.

Restrictive Covenants

8

 

 

 

Article 11.

Administration

9

 

 

 

Article 12.

Claims Procedures

10

 

 

 

Article 13.

Amendment or Termination

11

 

 

 

Article 14.

Successors

11

 

 

 

Article 15.

Third Party Beneficiaries

11

 

 

 

Article 16.

Indemnification

12

 

 

 

Article 17.

Incapacity

12

 

 

 

Article 18.

Funding

12

 

 

 

Article 19.

FDIC Limitations

12

 

 

 

Article 20.

Nonassignment

13

 

 

 

Article 21.

Enforceability and Controlling Law

13

 

 

 

APPENDIX A

 

 

 

 

 

APPENDIX B

 

 

 

i

--------------------------------------------------------------------------------


 

BANK OF HAWAII CORPORATION

CHANGE-IN-CONTROL RETENTION PLAN

 

Article 1.                                            Establishment, Restatement
and Purpose.

 

1.1                               Establishment and Restatement of Plan. 
Effective as of the date of adoption by the Human Resources and Compensation
Committee of its Board of Directors, Bank of Hawaii Corporation, a Delaware
corporation, (the “Company”) hereby amends and restates this retention
compensation plan known as the Bank of Hawaii Corporation Change-in-Control
Retention Plan (the “Plan”), as originally adopted October 19, 2007.  This Plan
originally superseded and replaced the Bank of Hawaii Corporation Key Executive
Severance Plan, effective as of April 27, 1983, (the “Prior Plan”).  Under the
Prior Plan, the Company entered into Key Executive Change-in-Control Severance
Agreements and Executive Change-in-Control Severance Agreements (collectively,
“Prior Agreements”) with certain executive officers of the Company and its
subsidiaries.  An executive covered by a Prior Agreement shall have no rights
under the Prior Plan and Prior Agreement as of the date the executive agrees in
writing to be covered by this Plan.

 

1.2                               Purpose of Plan.  The purpose of the Plan is
to advance the interests of the Company and its shareholders by ensuring that
the Company will have the continued employment, dedication, and focused
attention of its executive officers notwithstanding the possibility, threat, or
occurrence of a Change in Control of the Company.  The Plan is intended to
provide the Company’s executives with a level of economic security in the event
of a Change in Control that protects the compensation and benefit expectations
of the executives and is competitive with other organizations.

 

Article 2.                                            Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless a different meaning is clearly required by the context.

 

2.1                               “Base Salary” means the Participant’s annual
gross base salary from the Company or a Subsidiary for the applicable Fiscal
Year before any deductions, exclusions, deferrals, or contributions on a
tax-qualified or non-tax-qualified basis under any plan or program of the
Company or a Subsidiary, and excluding bonuses, incentive compensation, special
fees or awards, commissions, allowances, any form of premium pay, and amounts
designated by the Company or a Subsidiary as payment toward or reimbursement of
expenses.  If a Participant is employed for less than a complete Fiscal Year,
Base Salary for the Fiscal Year shall be the annualized gross base salary
(subject to the adjustments described in the preceding sentence) based on the
Participant’s highest base salary rate during such Fiscal Year.  Base Salary
shall be determined under this Section 2.1 in accordance with the personnel
records and established practices and procedures of the Company.

 

2.2                               “Beneficial Owner” or “Beneficial Ownership”
has the meaning ascribed to such term in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act.

 

--------------------------------------------------------------------------------


 

2.3                               “Board” means the Board of Directors of the
Company.

 

2.4                               “Cause” means the occurrence of any one or
more of the following:

 

(a)                                  The Participant’s willful failure to
perform his or her duties for the Company (other than any such failure resulting
from the Participant’s Disability), after written demand for substantial
performance has been delivered to the Participant by the Committee that
specifically identifies how the Participant has not substantially performed his
or her duties, and the Participant fails to remedy the situation within fifteen
(15) business days of such written demand from the Committee;

 

(b)                                 Gross negligence in the performance of the
Participant’s duties;

 

(c)                                  The Participant’s conviction of, or plea of
nolo contendere, to any felony whatsoever or any other crime involving the
personal enrichment of the Participant at the expense of the Company;

 

(d)                                 The Participant’s willful engagement in
conduct that is demonstrably and materially injurious to the Company, monetarily
or otherwise;

 

(e)                                  A material violation of any federal or
state banking law or regulation;

 

(f)                                    A material violation of any provision of
the Company’s Code of Business Conduct and Ethics (including any successor
thereto) or any other Company-established code of conduct to which the
Participant is subject; or

 

(g)                                 Willful violation of any of the covenants
contained in Article 10, as applicable.

 

2.5                               “Change in Control” means the first to occur
of the following events:

 

(a)                                  The acquisition by any individual, entity,
or group (other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company) of Beneficial Ownership
of twenty-five percent (25%) or more of the combined voting power of the
Company’s then outstanding securities entitled to vote for the election of the
directors of the Company;

 

(b)                                 The consummation of a reorganization,
merger, or consolidation of the Company or sale or other disposition of all or
substantially all of the assets of the Company, excluding, however, a corporate
transaction pursuant to which all or substantially all of the individuals or
entities who are the Beneficial Owners of the Company immediately prior to the
corporate transaction will beneficially own, directly or indirectly, more than
sixty percent (60%) of the outstanding shares of common stock of the resulting
entity and of the combined voting power of the outstanding securities entitled
to vote for the election of directors of such entity; or

 

2

--------------------------------------------------------------------------------


 

(c)                                  Individuals who, as of April 30, 2004,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board, provided that any individual who becomes a
director of the Company subsequent to April 30, 2004, whose election or
nomination for election by the Company’s shareholders was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board, and provided further that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened election contest or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall not be deemed a member of the Incumbent Board.

 

2.6                               “Code” means the Internal Revenue Code of
1986, as amended from time to time, or any successor thereto.

 

2.7                               “Committee” means the Human Resources and
Compensation Committee of the Board or any other committee appointed by the
Board to be responsible for the administration of the Plan.

 

2.8                               “Company” means Bank of Hawaii Corporation, a
Delaware corporation, or any successor thereto that is subject to the Plan as
provided in Article 14.

 

2.9                               “Confidential Information” means any
information with respect to the conduct or details of the business of the
Company and its Subsidiaries, including, without limitation, information
relating to its commercial and retail banking services, mortgage banking
services, commercial and consumer loans, merchant credit card services,
investments and capital market transactions and strategies, methods of
operation, customer and borrower lists, customer account information, deposits,
outstanding loans, products (existing and proposed), prices, fees, costs, plans,
technology, inventions, trade secrets, know-how, software, marketing methods,
policies, personnel, suppliers, competitors, markets, or other specialized
information or proprietary matters of the Company and its Subsidiaries.

 

2.10                        “Date of Termination” means the date of a Qualifying
Termination.

 

2.11                        “Disability” or “Disabled” means the Participant
(a) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (b) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company.
In addition to the foregoing, a Participant shall be deemed Disabled as of the
date the Social Security Administration determines the Participant to be totally
disabled.

 

2.12                        “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time, or any successor act
thereto.

 

3

--------------------------------------------------------------------------------


 

2.13                        “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time, or any successor act thereto.

 

2.14                        “Excise Tax” means an excise tax imposed by Code
section 4999 (or any successor provision thereto) together with any similar tax
imposed by state or local law, including any interest or penalties.

 

2.15                        “Fiscal Year” means the calendar year.

 

2.16                        “Good Reason” means the occurrence of one or more of
the following after a Change in Control without the Participant’s express
written consent:

 

(a)                                  A material diminution in the Participant’s
Base Salary;

 

(b)                                 A material diminution in the Participant’s
authority, duties, or responsibilities;

 

(c)                                  A material diminution in the authority,
duties, or responsibilities of the supervisor to whom the Participant is
required to report, including, to the extent applicable, a requirement that the
Participant report to a corporate officer or employee instead of reporting
directly to the Board;

 

(d)                                 A material diminution in the budget over
which the Participant retains authority;

 

(e)                                  A material change in the geographic
location at which the Participant must perform his or her services (which for
this purpose means the Participant is required to relocate to a different
Hawaiian Island or a place that is more than 50 miles from where the Participant
was based immediately prior to the Change in Control);

 

(f)                                    Any other action or inaction that
constitutes a material breach by the Company of this Plan or a written
employment agreement with the Participant (or other agreement as to the terms of
employment between the Company and the Participant).

 

A Participant must give the Company written notice that a “Good Reason” event
has occurred within ninety (90) days of its occurrence.  The notice must provide
a reasonably detailed description of the facts that constitute a “Good Reason”
event. The Company shall have thirty (30) business days to remedy the “Good
Reason” event.

 

2.17                        “Participant” means an executive officer of the
Company or a Subsidiary who has been approved as a Participant by the Committee
in accordance with Article 3.

 

2.18                        “Person” has the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) thereof.

 

4

--------------------------------------------------------------------------------


 

2.19                        “Plan” means the Bank of Hawaii Corporation
Change-in-Control Retention Plan as set forth herein and amended from time to
time.

 

2.20                        “Qualifying Termination” means within twenty-four
(24) months following a Change in Control, (a) the Participant’s employment is
involuntarily terminated by the Company and its Subsidiaries without Cause, or
(b) the Participant terminates employment from the Company and its Subsidiaries
for Good Reason.  The twenty-four month period will be extended by one
(1) additional month if the thirty-day cure period in Section 2.16 is triggered
in the twenty-third or twenty-fourth month following a Change in Control.  It is
intended that any Qualifying Termination shall be an “involuntary Separation
from Service,” as defined in Treasury Regulation Section 1.409A-1(n).

 

2.21                        “Separation from Service” or “Separates from
Service” has the meaning ascribed to such term in Treasury Regulation
Section 1.409A-l(h) and generally means termination of employment from the
Company and its Subsidiaries.

 

2.22                        “Specified Employee” means an individual who, as of
the date of his or her Separation from Service, meets the requirements to be a
“key employee” as defined in Code Section 416(i)(1)(A)(i), (ii) or
(iii) (applied in accordance with the regulations thereunder and without regard
to Section 416(i)(5)) at any time during the 12-month period ending on the
Specified Employee Identification Date.  For purposes of this determination, the
Specified Employee Identification Date is each December 31 and the Specified
Employee Effective Date is the April 1 following such Identification Date.  If
the individual is a key employee as of a Specified Employee Identification Date,
the individual is treated as a “key employee” for purposes of this section for
the entire 12-month period beginning on the Specified Employee Effective Date. 
The terms “Identification Date” and “Effective Date” for purposes of this
paragraph have the meanings specified in Treasury Regulation 1.409A-1(i)(3) and
(4).

 

2.23                        “Subsidiary” means any corporation, partnership,
joint venture, limited liability company, or other entity (other than the
Company) in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain owns directly or
indirectly at least 50% of the total combined voting power of another
corporation or other entity in such chain.

 

Article 3.                                            Participation

 

3.1                               Participation Agreement.  An executive officer
of the Company or a Subsidiary shall become eligible to participate in the Plan
upon the Committee’s designation of the executive officer as a Participant.  The
Participant’s “Effective Date of Participation” shall be the date the
Participant acknowledges in writing his or her participation in this amended and
restated Plan.

 

3.2                               End of Participation.  Upon Separation from
Service prior to a Change in Control, a Participant shall cease to be a
Participant and shall no longer be eligible for benefits under this Plan.  If a
Participant enters into a separation agreement or employment agreement with the
Company that designates a date prior to Separation from Service on which the

 

5

--------------------------------------------------------------------------------


 

Participant’s participation in this Plan shall cease, the separation agreement
or employment agreement shall control.  Subject to any applicable separation or
employment agreement, prior to a Participant’s Separation from Service, the
Committee may in good faith determine that a Participant has ceased to be in the
class of executives eligible for coverage under the Plan, in which case the
Committee may terminate the Participant’s participation in the Plan effective
upon written notification to the Participant of such determination.  However,
notwithstanding the foregoing, a Participant’s participation in the Plan may not
be involuntarily terminated (except by reason of a Separation from Service prior
to a Change in Control or because of a termination for Cause at any time)
(a) after the Committee has actual knowledge that a third party has taken steps
reasonably calculated to effect a Change in Control (including, but not limited
to, the commencement of a tender offer for the voting stock of the Company or
the circulation of a proxy to the Company’s shareholders) and until the
Committee determines in good faith that such third party has fully abandoned or
terminated its efforts to effect a Change in Control, or (b) within twenty-four
(24) months after a Change in Control.  With respect to (b), the foregoing 24
month period shall be extended by one (1) additional month if the thirty-day
cure period in Section 2.16 is triggered in the twenty-third or twenty-fourth
month following a Change in Control.

 

Article 4.                                            Benefits

 

4.1                               Right to Benefits.  Following a Qualifying
Termination, a Participant shall have the rights and be entitled to the benefits
described in Sections 4.2 through 4.5.

 

4.2                               Severance, Welfare, and Outplacement Benefits
and Noncompetition Payments.  A Participant serving in the position of Executive
Vice President or other executive position below the level of Vice Chairman as
of the Participant’s Effective Date of Participation shall be entitled to the
severance, welfare and outplacement benefits and noncompetition payments
described in Appendix A attached hereto and incorporated herein by this
reference.  A Participant serving in the position of Vice Chairman or above as
of the Participant’s Effective Date of Participation shall be entitled to the
severance, welfare, outplacement and relocation benefits and noncompetition
payments described in Appendix B attached hereto and incorporated herein by this
reference.

 

4.3                               EIP Benefits.  Any contingent award granted to
a Participant prior to a Change in Control under the Bank of Hawaii Corporation
Executive Incentive Plan (the “EIP”), or any successor or other incentive bonus
plan, shall be governed by the provisions of the EIP or other incentive bonus
plan.

 

4.4                               Equity Compensation.  Any awards granted to a
Participant prior to a Change in Control under the Bank of Hawaii Corporation
2004 Stock and Incentive Compensation Plan (the “2004 Stock Plan”), the Bancorp
Hawaii, Inc. Stock Option Plan of 1994 (the “1994 Stock Option Plan”) or any
successor or other equity compensation plan, shall be governed by the provisions
of the 2004 Stock Plan, the 1994 Stock Option Plan or other equity compensation
plan, subject to reduction pursuant to Section 5.a of Appendix A or Section 6.b
of Appendix B, as applicable.

 

6

--------------------------------------------------------------------------------


 

4.5          Other Incentive Compensation.  Any awards granted to a Participant
prior to a Change in Control under an incentive compensation plan of the Company
or a Subsidiary other than the EIP, the 2004 Stock Plan or the 1994 Stock Option
Plan shall be governed by the provisions of the applicable plan.

 

4.6          Company’s Covenant with Respect to Benefit Opportunities. 
Following a Change in Control, the Company agrees that it shall not materially
reduce a Participant’s opportunities with respect to incentive compensation,
equity compensation, or employee benefits, unless the reduction applies to
executive officers of the Company generally.

 

Article 5.                                            Termination for Cause

 

Nothing in this Plan shall be construed to prevent the Company or its
Subsidiaries from terminating a Participant’s employment for any reason or for
no reason.  However, if the Company or a Subsidiary (including any successor to
the Company or a Subsidiary) wishes to terminate a Participant’s employment for
Cause after a Change in Control, the Company (or any successor to the Company)
must give the Participant a written notice (“Notice of Termination”) that
identifies the specific clause in the definition of Cause on which the
termination is based and provides a reasonably detailed description of the facts
that permit termination under that clause.  If the Company (or any successor to
the Company) terminates a Participant’s employment without providing a Notice of
Termination, the termination shall be deemed to be a termination without Cause. 
If the Company or a Subsidiary terminates a Participant for Cause, the
Participant shall not be entitled to the benefits described in Section 4.2. 
(The Participant’s rights to the benefits described in Sections 4.3, 4.4, and
4.5 depend on the terms of the applicable plans.)

 

Article 6.                                            Other Benefits

 

Neither the provisions of this Plan nor the benefits provided hereunder shall
reduce any amounts otherwise payable to the Participant under any other benefit,
incentive, retirement, or equity compensation plan, or any employment agreement,
or other plan or arrangement of the Company or its Subsidiaries.

 

Article 7.                                            Benefits in the Event of
Death

 

In the event of the death of the Participant after becoming entitled to benefits
under this Plan, any benefits that would have been paid to the Participant shall
be paid to the Participant’s designated beneficiary(ies).  The beneficiary(ies)
of the Participant under the Bank of Hawaii Retirement Savings Plan (or
successor plan) shall be deemed to be the Participant’s designated
beneficiary(ies) under this Plan, unless a beneficiary or beneficiaries are
otherwise designated by the Participant in written form delivered and acceptable
to the Committee prior to the Participant’s death.  A Participant may make or
change such designation at any time.  In the event of the death of a Participant
prior to becoming entitled to benefits under this Plan, no benefits shall be
paid to the Participant’s beneficiary(ies), estate, or any other person on
behalf of the Participant.

 

7

--------------------------------------------------------------------------------


 

Article 8.                                            Legal Fees

 

If a Participant takes action to enforce the terms of the Plan against the
Company and if such enforcement action is successful with respect to one (1) or
more material points (whether by decision of a court or arbitrator or by
settlement between the Participant and the Company), the Company shall reimburse
the Participant for the reasonable legal fees and expenses incurred by the
Participant in connection with such action up to a maximum of $50,000.  The
Company shall make the reimbursement as soon as administratively practicable
after the matter is finally resolved but no later than the 15th day of the third
month following the month in which the matter is finally resolved (whether by
non-appealable decision by a court or arbitrator, by a legally binding
settlement between the Participant and the Company, or because the Company
concedes that an amount is payable).  For purposes of this paragraph, a
Participant will be deemed to have succeeded with respect to a material point if
the Participant obtains a monetary award or settlement from the Company that is
more than de minimis.

 

Article 9.                                            Tax Withholding

 

Notwithstanding anything herein to the contrary, the payment of any amount under
this Plan shall be subject to such income tax, employment tax and other
withholding as the Company determines is required under applicable law.

 

Article 10.                                     Restrictive Covenants

 

In consideration of the benefits of participation in this Plan, the Participant
agrees that, while the Participant is employed by the Company or a Subsidiary
and for twelve (12) months following the Participant’s Date of Termination, the
Participant shall be bound by the following restrictions:

 

10.1        Nondisclosure.  Unless required or otherwise permitted by law, the
Participant shall not disclose to others or use for the benefit of any person or
entity other than the Company and its Subsidiaries any Confidential Information
or any summary or derivative of that information.

 

10.2        Noncompetition.  The Participant shall not, either directly or
indirectly, engage in or invest in, own, manage, operate, finance, control, be
employed by, work as a consultant or contractor for, or otherwise be associated
with any Financial Institution doing business in Hawaii; provided, however, that
the Participant may purchase or otherwise acquire up to one percent (1%) of any
class of securities of any such Financial Institution (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Exchange Act.  The term “Financial Institution” means
any commercial bank, savings institution, securities brokerage, mortgage
company, insurance broker or other company or organization that competes in
Hawaii with the Company or any of its Subsidiaries.

 

10.3        Nonsolicitation of Business.  The Participant shall not solicit
business of the same or similar type being carried on by the Company or its
Subsidiaries from any company,

 

8

--------------------------------------------------------------------------------


 

person, or entity known by the Participant to be a customer of the Company or
its Subsidiaries, whether or not the Participant had personal contact with such
company, person or entity by reason of the Participant’s employment with the
Company or a Subsidiary.

 

10.4        Nonsolicitation of Employees.  The Participant shall not, whether
for the Participant’s own account or the account of any other person, solicit
(other than general, non-targeted solicitation), employ, or otherwise engage as
an employee, independent contractor, or otherwise, any person who is an employee
of the Company or its Subsidiaries or in any manner induce or attempt to induce
any employee of the Company or its Subsidiaries to terminate his or her
employment.

 

10.5        Nondisparagement.  The Participant shall not publicly denigrate or
in any manner undertake to publicly discredit the Company or its Subsidiaries or
any person or operation associated with the Company or its Subsidiaries.

 

Article 11.                                     Administration

 

11.1        Administrative Authority.  The Committee shall have the
responsibility and authority to administer the Plan.  The Committee shall
administer the Plan in accordance with the Committee’s charter and the
governance rules and procedures applicable to the Committee.  The Committee
shall have plenary authority, in its complete and sole discretion, to:
(a) construe and interpret the Plan and its terms and resolve any ambiguities
herein; (b) determine the amount and recipient of any payment hereunder;
(c) prescribe, amend, and rescind rules and regulations with respect to Plan
administration or interpretation; (d) make all other determinations and do all
other things necessary or appropriate for the administration of the Plan; and
(e) have all other powers granted to it in other sections of this Plan or as
otherwise necessary or appropriate to carry out its responsibilities hereunder. 
The finding, decision, determination or action of the Committee with respect to
any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon any and all
persons having any interest in the Plan, subject only to the Plan’s claims
rules.  No findings, decisions or determinations of any kind made by the
Committee shall be disturbed by a court of law or otherwise unless there is a
judicial finding that the Committee has acted in an arbitrary and capricious
manner.

 

11.2        Code section 409A Compliance.  The Company intends the Plan to meet
the requirements of Code section 409A, the regulations promulgated thereunder
and any additional regulatory guidance provided thereunder by the Treasury
Department, and the Committee shall interpret and construe the terms of this
Plan in a manner consistent with such intent.  Notwithstanding anything in the
Plan to the contrary, any Plan provision that does not meet the requirements of
Code section 409A or applicable regulatory guidance thereunder shall be reformed
so as to satisfy such requirements if such reformation may be accomplished
without substantially adversely affecting a Participant’s benefits, and if in
the good faith determination of the Committee such result cannot be achieved,
shall be treated as void.  Moreover, for purposes of applying the provisions of
Code section 409A to this Plan, each separately identified amount to which a
Participant is entitled under this Plan shall be treated as a separate payment. 
In addition, to the extent permissible under Code section 409A, any series of
installment payments

 

9

--------------------------------------------------------------------------------


 

under this Plan shall be treated as a right to a series of separate payments. 
Finally, and notwithstanding anything in the Plan to the contrary, any Plan
provision that does not meet the requirements of any future federal or state
statute or applicable regulatory guidance thereunder shall be reformed so as to
satisfy such requirements if such reformation may be accomplished without
substantially adversely affecting a Participant’s benefits, and if in the good
faith determination of the Committee such result cannot be achieved, shall be
treated as void.

 

Article 12.                                     Claims Procedures

 

Any individual (a “Claimant”) who has not received benefits under the Plan that
he or she believes should be paid may make a claim for such benefits as follows:

 

12.1        Written Claim.  The Claimant shall initiate a claim by submitting to
the Company a written claim for the benefits.

 

12.2        Timing of Company Response.  The Committee shall respond to the
Claimant within ninety (90) days after receiving the claim.  If the Committee
determines that special circumstances require additional time for processing the
claim, the Committee may extend the response period by an additional ninety (90)
days by notifying the Claimant in writing, prior to the end of the initial
90-day period, that an additional period is required.  The notice of extension
must set forth the special circumstances and the date by which the Committee
expects to render its decision.

 

12.3        Notice of Decision.  If the Committee denies part or all of the
claim, the Committee shall notify the Claimant in writing of such denial.  The
Committee shall write the notification in a manner calculated to be understood
by the Claimant.  The notification shall set forth: (a) the specific reasons for
the denial; (b) a reference to the specific provisions of the Plan on which the
denial is based; (c) a description of any additional information or material
necessary for the Claimant to perfect the claim and an explanation of why it is
needed; (d) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures; and (e) a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.

 

12.4        Review Procedure.  If the Committee denies part or all of the claim,
the Claimant shall have the opportunity for a full and fair review by the
Committee of the denial.  To initiate the review, the Claimant, within sixty
(60) days after receiving the Committee’s notice of denial, must file with the
Committee a written request for review.  The Claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Committee shall also provide the Claimant, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant (as defined in applicable ERISA
regulations) to the Claimant’s claim for benefits.  In considering the claim on
review, the Committee shall take into account all materials and information the
Claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

10

--------------------------------------------------------------------------------


 

12.5        Committee Response.  The Committee shall respond in writing to the
Claimant within sixty (60) days after receiving the request for review.  If the
Committee determines that special circumstances require additional time for
processing the claim, the Committee may extend the response period by an
additional sixty (60) days by notifying the Claimant in writing, prior to the
end of the initial 60-day period, that an additional period is required.  The
notice of extension must set forth the special circumstances and the date by
which the Committee expects to render its decision.  The Committee shall notify
the Claimant in writing of its decision on review.  The Committee shall write
the notification in a manner calculated to be understood by the Claimant. The
notification shall set forth: (a) the specific reasons for the denial; (b) a
reference to the specific provisions of the Plan on which the denial is based;
(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and (d) a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA after exhausting all
administrative claims and review procedures in this Article 12.

 

Article 13.                                     Amendment or Termination

 

The Committee may amend or terminate the Plan at any time and in any manner
without the consent of any Participant or other affected individual, provided
that any amendment or termination shall not adversely affect the benefits
payable (or to be paid) to a Participant whose Date of Termination occurred
prior to the date of such amendment or termination (except as otherwise provided
in Section 11.2).  Notwithstanding the foregoing, for a period of two (2) years
following a Change in Control, the Plan may not be terminated or amended in any
manner adverse to a Participant without the written consent of the Participant
(except as otherwise provided in Section 11.2).  Furthermore, in the event the
Committee has knowledge that a third party has taken steps reasonably calculated
to effect a Change in Control including, but not limited to, the commencement of
a tender offer for the voting stock of the Company or the circulation of a proxy
to the Company’s shareholders, then this Plan shall remain irrevocably in effect
until the Committee, in good faith, determines that such third party has fully
abandoned or terminated its effort to effect a Change in Control.

 

Article 14.                                     Successors

 

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) of all or substantially all of
the business or assets of the Company or of any division or Subsidiary thereof
to assume expressly and agree to perform the Company’s obligations under this
Plan in the same manner and to the same extent that the Company would be
required to perform them if no such succession had taken place.

 

Article 15.                                     Third Party Beneficiaries

 

This Plan shall inure to the benefit of and be enforceable by the Participant’s
personal or legal representatives, executors, administrators, successors, heirs,
and assigns.

 

11

--------------------------------------------------------------------------------


 

Article 16.                                     Indemnification

 

In addition to such other rights of indemnification as they may have as members
of the Board, the Company shall indemnify the members of the Board and the
Committee against all reasonable expenses, including attorneys’ fees, actually
and reasonably incurred in connection with the defense of any action, suit, or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action or failure to act under or in
connection with the Plan, and against all amounts reasonably paid by them in
settlement thereof or paid by them in satisfaction of a judgment in any such
action, suit, or proceeding, if such members acted in good faith and in a manner
that they believed to be in, and not opposed to, the best interests of the
Company.

 

Article 17.                                     Incapacity

 

If the Committee finds that any person to whom a benefit is payable under this
Plan is legally, physically, or mentally incapable of personally receiving and
receipting for such payment, the Committee may direct that such benefit be paid
to any person, persons, or institutions who have custody of such person, or are
providing necessities of life (including. without limitation, food, shelter,
clothing, medical, or custodial care) to such person, to the extent deemed
appropriate by the Committee.  Any such payment shall constitute a full
discharge of the liability of the Company to the extent thereof.

 

Article 18.                                     Funding

 

The amounts payable under this Plan shall be paid in cash from the general
assets of the Company, and a Participant shall have no right, title, or interest
in or to investments, if any, which the Company may make to aid it in meeting
its obligations under this Plan.  Title to and beneficial ownership of any such
investments shall at all times remain in the Company.  Nothing contained in this
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind.  To the extent that any person acquires
a right to receive a payment under this Plan, such right shall be no greater
than the right of an unsecured creditor.

 

Article 19.                                     FDIC Limitations

 

If any payment or benefit under this Plan would otherwise be a golden parachute
payment within the meaning of Section 18(k) of the Federal Deposit Insurance Act
(a “Golden Parachute Payment”) that is prohibited by applicable law, then the
payments and benefits will be reduced to the greatest amount that can be paid to
the Participant without there being a prohibited Golden Parachute Payment.  To
the extent reasonably practicable, the Company shall seek the approval of the
Federal Deposit Insurance Corporation (the “FDIC”) and/or the State of Hawaii
Division of Financial Institutions and any other bank regulatory body, as
necessary, to make any payment to the Participant that would otherwise
constitute a Golden Parachute Payment.

 

12

--------------------------------------------------------------------------------


 

Article 20.                                     Nonassignment

 

The interests of a Participant hereunder may not be sold, transferred, assigned,
pledged, or hypothecated.  No Participant may borrow against his/her interest in
the Plan.

 

Article 21.                                     Enforceability and Controlling
Law

 

If any provision of this Plan is held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions shall continue in full force
and effect.  Except to the extent preempted by ERISA, the provisions of this
Plan shall be construed, administered, and enforced according to the laws of the
State of Hawaii without giving effect to the conflict of laws principles.

 

13

--------------------------------------------------------------------------------


 

APPENDIX A

 

BANK OF HAWAII CORPORATION

CHANGE-IN-CONTROL RETENTION PLAN

 

Benefits for Executive Vice Presidents

 

1.                                      Entitlement to Benefits

 

A Participant covered by this Appendix A shall be entitled to the benefits
described in this Appendix A if the Participant has a Qualifying Termination. 
All payments hereunder shall be subject to tax withholding as provided in
Article 9 of the Plan and the FDIC Limitations as provided under Article 19 of
the Plan.

 

2.                                      Severance Benefits

 

a.                                     Base Salary and Bonus.  The Company shall
pay the Participant the following severance benefit:

 

i.                                        An amount equal to one (1) times the
Participant’s highest annual Base Salary earned at any time during the two
(2) complete Fiscal Years immediately preceding the Participant’s Date of
Termination or, if shorter, during the Participant’s entire period of employment
with the Company and its Subsidiaries; plus

 

ii.                                     An amount equal to one (1) times (a) the
Participant’s annual bonus target percentage under the Bank of Hawaii
Corporation Executive Incentive Plan (or any successor or alternative plan or
arrangement providing for an annual incentive bonus) during the Fiscal Year in
which the Participant’s Date of Termination occurs, multiplied by (b) the
Participant’s highest annual Base Salary earned at any time during the two
(2) complete Fiscal Years immediately preceding the Participant’s Date of
Termination or, if shorter, during the Participant’s entire period of employment
with the Company and its Subsidiaries.

 

b.                                     Cash in Lieu of Continuing Health and
Welfare Benefits.  In lieu of continuing health and welfare benefits (other than
COBRA coverage) under any of the Company’s or a Subsidiary’s plans after the
Participant’s Date of Termination, the Company shall pay the Participant an
amount equal to two (2) times the cost of annual COBRA premiums for the medical,
dental, and vision plan coverage that the Company and its Subsidiaries provided
to the Participant immediately prior to the Participant’s Date of Termination. 
If the Participant was not covered by a medical, dental, or vision plan
immediately prior to the Participant’s Date of Termination, the cash payment
shall be based on the average annual COBRA premiums for the plan(s) then offered
by the Company to employees generally.

 

A-1

--------------------------------------------------------------------------------


 

c.                                     Time and Form of Payment.  The Company
shall pay the benefits described in this Section 2 to the Participant in a lump
sum in the month following the Participant’s Date of Termination. 
Notwithstanding the foregoing to the contrary, if the Participant is a Specified
Employee as of the date of his Separation from Service, no amounts payable under
this Appendix A shall be made before the first day of the seventh month
following the Participant’s Separation from Service (or, if earlier, the date of
the Participant’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Code section 409A and such payment delay is required to comply with the
requirements of Code Section 409A.  Any severance compensation payment delayed
by reason of the prior sentence shall be paid out or provided in a single lump
sum at the end of such required delay period in order to catch up to the
original payment schedule.

 

3.                                      Outplacement Benefits

 

The Company shall reimburse the Participant for the reasonable expenses incurred
by the Participant for outplacement services.  The maximum amount of
reimbursement shall not exceed $15,000, as adjusted for inflation after 2007 in
accordance with the consumer price index for the Honolulu metropolitan area. If
the Company provides the outplacement services in-kind (by contracting with an
outplacement services provider), the outplacement services must be completed by
the end of the second full calendar year following the Participant’s Date of
Termination.  If, with the Company’s permission, the Participant contracts on
his or her own for outplacement services, the Participant must incur the
expenses by the end of the second full calendar year following the Participant’s
Date of Termination, and the Company shall reimburse the Participant as the
expenses are incurred and substantiated, but no later than December 31 of the
third full calendar year following the Participant’s Date of Termination.

 

4.                                      Payment for Restrictive Covenants

 

a.                                     Amount.  If for the twelve (12) month
period immediately following the Participant’s Date of Termination the
Participant refrains from engaging in those activities prohibited under
Article 10 of the Plan (i.e., the Participant complies with the Plan’s
non-competition, non-solicitation, non-disclosure and non-disparagement
provisions), the Company shall pay the Participant the following amount:

 

i.                                        An amount equal to one (1) times the
Participant’s highest annual Base Salary earned at any time during the two
(2) complete Fiscal Years immediately preceding the Participant’s Date of
Termination or, if shorter, during the Participant’s entire period of employment
with the Company and its Subsidiaries; plus

 

ii.                                     An amount equal to one (1) times (a) the
Participant’s annual bonus target percentage under the Bank of Hawaii
Corporation Executive Incentive Plan (or any successor or alternative plan or
arrangement providing for an annual incentive bonus) during the Fiscal Year in
which the Participant’s Date of Termination occurs, multiplied by (b) the
Participant’s highest annual Base Salary earned at any time during the two
(2) complete Fiscal

 

A-2

--------------------------------------------------------------------------------


 

Years immediately preceding the Participant’s Date of Termination or, if
shorter, during the Participant’s entire period of employment with the Company
and its Subsidiaries.

 

b.                                     Time and Form of Payment.  The Company
shall make the payment described in this Section 4 to the Participant in a lump
sum in the thirteenth month following the Participant’s Date of Termination.

 

5.                                      Parachute Payments

 

a.                                     Reduction of Severance Benefits.  If it
is determined that any payment, award, benefit, or distribution by the Company
or its Subsidiaries (or by an entity which effectuates a Change in Control or
any of its affiliated entities) to or for the benefit of the Participant
pursuant to the terms of this Plan or otherwise, including, without limitation,
the lapse or termination of any restriction on or the vesting or exercisability
of any equity compensation award (collectively, the “Benefit Payments”) would be
subject to Excise Tax, then the Benefit Payments shall be reduced as provided
below to the extent that the value of the aggregate reduced Benefit Payments
that the Participant is entitled to receive shall be one dollar ($1) less than
the maximum amount the Participant may receive without becoming subject to the
Excise Tax.  Reductions under this paragraph shall be taken first from the
portion of the Participant’s Benefit Payments, if any, that is attributable to
equity compensation under Section 4.4 of the Plan, the vesting and payment of
which would otherwise be accelerated on account of a Change in Control, and next
from Severance Benefits payable in cash under Section 2 of this Appendix A.  If
the reduced Benefit Payments would be subject to Excise Tax even if the
foregoing unvested equity compensation and Severance Benefits are completely
eliminated, then the unvested equity compensation shall be completely forfeited
and the Severance Benefits payable in cash under Section 2 of this Appendix A
shall be reduced to zero ($0).

 

b.                                     Determination.  All determinations
required to be made under this Section 5 shall be made by an outside “Big 4”
or similar accounting firm chosen and paid for by the Company (the “Accounting
Firm”).  Within thirty (30) calendar days after the date of the Change in
Control, the Participant shall direct the Accounting Firm to make its
determination in accordance with Section 1.280G-l of the Treasury Regulations,
and within thirty (30) calendar days after the Accounting Firm receives such
direction, it shall submit its determination and detailed supporting
calculations (collectively, the “Determination”) to both the Company and the
Participant.  The Accounting Firm shall furnish an opinion (addressed to both
the Participant and the Company) as to the effect of this Section 5 on the
Participant’s Benefit Payments.  If the Accounting Firm determines that no
Excise Tax is payable by the Participant, it shall furnish an opinion (addressed
to both the Participant and the Company) or other evidence reasonably acceptable
to the Participant and the Company that there is substantial authority not to
report any Excise Tax on the Participant’s federal income tax return.  The
Determination by the Accounting Firm shall be binding upon the Company and the
Participant absent manifest error.

 

c.                                     Cooperation with Accounting Firm.  The
Company and the Participant shall each provide the Accounting Firm access to and
copies of any books, records, and documents in their possession that are
reasonably requested by the Accounting Firm, and otherwise cooperate

 

A-3

--------------------------------------------------------------------------------


 

with the Accounting Firm, in connection with the preparation and issuance of the
Determination under this Section 5.

 

d.                                     Tax Return Filing.  The Participant shall
file the Participant’s federal, state, and local income tax returns on a
consistent basis with the Determination of the Accounting Firm.  The Participant
shall make proper payment of the amount of any Excise Tax, and at the request of
the Company, provide to the Company evidence of such payment.

 

e.                                     Internal Revenue Service Claims.  The
Participant shall notify the Company in writing of any claim by the Internal
Revenue Service or any other taxing authority that, if successful, would subject
the Participant to an Excise Tax with respect to amounts paid by the Company. 
Such notification shall be given as promptly as practicable but no later than
fifteen (15) business days after the Participant actually receives notice of
such claim.  The Participant shall further apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid (in each
case, to the extent known by the Participant).  The Participant shall not pay
such claim prior to the earlier of (a) the expiration of the 30-calendar-day
period following the date on which the Participant gives notice to the Company,
or (b) the date that any payment of an amount with respect to such claim is
due.  If the Company notifies the Participant in writing prior to the expiration
of such period that it desires to contest such claim, the Participant shall
(i) provide the Company with any written records or documents in the
Participant’s possession relating to such claim reasonably requested by the
Company, (ii) take such action in connection with contesting such claim as the
Company will reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company who is competent in the subject matter,
(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and (iv) permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company will bear and pay
directly all costs and expenses (including interest and penalties) incurred in
connection with such contest.  The Company’s control of any contested claim will
be limited to issues with respect to which an Excise Tax would apply on amounts
paid to the Participant by the Company, and the Participant shall be solely
responsible to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

 

A-4

--------------------------------------------------------------------------------


 

APPENDIX B

 

BANK OF HAWAII CORPORATION

CHANGE-IN-CONTROL RETENTION PLAN

Benefits for Vice Chairmen and Above

 

1.                                      Entitlement to Benefits

 

A Participant covered by this Appendix B shall be entitled to the benefits
described in this Appendix B if the Participant has a Qualifying Termination. 
All payments hereunder shall be subject to tax withholding as provided in
Article 9 of the Plan and the FDIC Limitations as provided under Article 19 of
the Plan.

 

2.                                      Severance Benefits

 

a.                                     Base Salary and Bonus.  The Company shall
pay the Participant the following severance benefit:

 

i.                                        An amount equal to two (2) times the
Participant’s highest annual Base Salary earned at any time during the three
(3) complete Fiscal Years immediately preceding the Participant’s Date of
Termination or, if shorter, during the Participant’s entire period of employment
with the Company and its Subsidiaries; plus

 

ii.                                     An amount equal to two (2) times (a) the
Participant’s annual bonus target percentage under the Bank of Hawaii
Corporation Executive Incentive Plan (or any successor or alternative plan or
arrangement providing for an annual incentive bonus) during the Fiscal Year in
which the Participant’s Date of Termination occurs, multiplied by (b) the
Participant’s highest annual Base Salary earned at any time during the three
(3) complete Fiscal Years immediately preceding the Participant’s Date of
Termination or, if shorter, during the Participant’s entire period of employment
with the Company and its Subsidiaries.

 

b.                             Cash in Lieu of Continuing Health and Welfare
Benefits.  In lieu of continuing health and welfare benefits (other than COBRA
coverage) under any of the Company’s or a Subsidiary’s plans after the
Participant’s Date of Termination, the Company shall pay the Participant an
amount equal to three (3) times the cost of annual COBRA premiums for the
medical, dental, and vision plan coverage that the Company and its Subsidiaries
provided to the Participant immediately prior to the Participant’s Date of
Termination.  If the Participant was not covered by a medical, dental, or vision
plan immediately prior to the Participant’s Date of Termination, the cash
payment shall be based on the average annual COBRA premiums for the planes) then
offered by the Company to employees generally.

 

c.                                     Time and Form of Payment.  The Company
shall pay the benefits described in this Section 2 to the Participant in a lump
sum in the month following the Participant’s Date of

 

B-1

--------------------------------------------------------------------------------


 

Termination.  Notwithstanding the foregoing to the contrary, if the Participant
is a Specified Employee as of the date of his Separation from Service, no
amounts payable under this Appendix B shall be made before the first day of the
seventh (7th) month following the Participant’s Separation from Service (or, if
earlier, the date of the Participant’s death) if and to the extent that such
payment or benefit constitutes deferred compensation (or may be nonqualified
deferred compensation) under Code section 409A and such payment delay is
required to comply with the requirements of Code Section 409A.  Any severance
compensation payment delayed by reason of the prior sentence shall be paid out
or provided in a single lump sum at the end of such required delay period in
order to catch up to the original payment schedule.

 

3.                                      Outplacement Benefits

 

The Company shall reimburse the Participant for the reasonable expenses incurred
by the Participant for outplacement services.  The maximum amount of
reimbursement shall not exceed $20,000, as adjusted for inflation after 2007 in
accordance with the consumer price index for the Honolulu metropolitan area.  If
the Company provides the outplacement services in-kind (by contracting with an
outplacement services provider), the outplacement services must be completed by
the end of the second full calendar year following the Participant’s Date of
Termination.  If, with the Company’s permission, the Participant contracts on
his or her own for outplacement services, the Participant must incur the
expenses by the end of the second full calendar year following the Participant’s
Date of Termination, and the Company shall reimburse the Participant as the
expenses are incurred and substantiated, but no later than December 31 of the
third full calendar year following the Participant’s Date of Termination.

 

4.                                      Relocation Benefits

 

The Company shall reimburse the Participant for the reasonable moving expenses
incurred by the Participant in relocating his or her primary residence within
twenty-four (24) months following a Qualifying Termination.  The Company shall
not provide relocation benefits in excess of the benefits customarily provided
by the Company to transferred employees prior to the Change in Control as part
of the Company’s relocation practices and policies, and shall not reimburse
expenses that are reimbursable by another employer.  Reasonable moving expenses
shall be limited to expenses for the movement of household goods, shipment of
automobiles, airfare, and other travel expenses in connection with house-hunting
activities in the new location of residence, expenses for the sale of the
Participant’s primary residence, any loss on the sale of the Participant’s
primary residence and expenses for the purchase of a primary residence at the
new location.  The maximum reimbursement for real estate transaction expenses
(e.g. any loss on the sale of the Participant’s primary residence, expenses for
the sale of the former primary residence, and expenses for the purchase of the
new primary residence) shall not exceed a total of $100,000.  The maximum
reimbursement for all other reasonable moving expenses shall not exceed a total
of $50,000.  The moving expenses must be incurred within twenty-four (24) months
following a Qualifying Termination.  The Company shall reimburse the moving
expenses as they are incurred and substantiated, but no later than December 31
of the third full calendar year following the Participant’s Date of Termination.

 

B-2

--------------------------------------------------------------------------------


 

5.                                      Payment for Restrictive Covenants

 

a.                                     Amount.  If for the twelve (12) month
period immediately following the Participant’s Date of Termination the
Participant refrains from engaging in those activities prohibited under
Article 10 of the Plan (i.e., the Participant complies with the Plan’s
non-competition, non-solicitation, non-disclosure and non-disparagement
provisions), the Company shall pay the Participant the following amount:

 

i.                                        An amount equal to one (1) times the
Participant’s highest annual Base Salary earned at any time during the three
(3) complete Fiscal Years immediately preceding the Participant’s Date of
Termination or, if shorter, during the Participant’s entire period of employment
with the Company and its Subsidiaries; plus

 

ii.                                     An amount equal to one (1) times (a) the
Participant’s annual bonus target percentage under the Bank of Hawaii
Corporation Executive Incentive Plan (or any successor or alternative plan or
arrangement providing for an annual incentive bonus) during the Fiscal Year in
which the Participant’s Date of Termination occurs, multiplied by (b) the
Participant’s highest annual Base Salary earned at any time during the three
(3) complete Fiscal Years immediately preceding the Participant’s Date of
Termination or, if shorter, during the Participant’s entire period of employment
with the Company and its Subsidiaries.

 

b.                                     Time and Form of Payment.  The Company
shall make the payment described in this Section 5 to the Participant in a lump
sum in the thirteenth month following the Participant’s Date of Termination.

 

6.                                      Parachute Payments

 

a.                                     Reduction of Severance Benefits.  If it
is determined that any payment, award, benefit, or distribution by the Company
or its Subsidiaries (or by an entity which effectuates a Change in Control or
any of its affiliated entities) to or for the benefit of the Participant
pursuant to the terms of this Plan or otherwise, including, without limitation,
the lapse or termination of any restriction on or the vesting or exercisability
of any equity compensation award (collectively, the “Benefit Payments”) would be
subject to Excise Tax, then the Benefit Payments shall be reduced as provided
below to the extent that the value of the aggregate reduced Benefit Payments
that the Participant is entitled to receive shall be one dollar ($1) less than
the maximum amount the Participant may receive without becoming subject to the
Excise Tax.  Reductions under this paragraph shall be taken first from the
portion of the Participant’s Benefit Payments, if any, that is attributable to
equity compensation under Section 4.4 of the Plan, the vesting and payment of
which would otherwise be accelerated on account of a Change in Control, and next
from Severance Benefits payable in cash under Section 2 of this Appendix B.  If
the reduced Benefit Payments would be subject to Excise Tax even if the
foregoing unvested equity compensation and Severance Benefits are completely
eliminated, then the unvested equity

 

B-3

--------------------------------------------------------------------------------


 

compensation shall be completely forfeited and the Severance Benefits payable in
cash under Section 2 of this Appendix B shall be reduced to zero ($0).

 

b.                                     Determination.  All determinations
required to be made under this Section 6, shall be made by an outside “Big 4” or
similar accounting firm chosen and paid for by the Company (the “Accounting
Firm”).  Within thirty (30) calendar days after the date of the Change in
Control and at such other times as may be appropriate, the Participant shall
direct the Accounting Firm to make its determination in accordance with
Section 1.280G-1 of the Treasury Regulations, and within thirty (30) calendar
days after the Accounting Firm receives such direction, it shall submit its
determination and detailed supporting calculations (collectively, the
“Determination”) to both the Company and the Participant.  The Accounting Firm
shall furnish an opinion (addressed to both the Participant and the Company) as
to the effect of this Section 6 on the Participant’s Benefit Payments.  If the
Accounting Firm determines that no Excise Tax is payable by the Participant, it
shall furnish an opinion (addressed to both the Participant and the Company) or
other evidence reasonably acceptable to the Participant and the Company that the
there is substantial authority not to report any Excise Tax on the Participant’s
federal income tax return.  The Determination by the Accounting Firm shall be
binding upon the Company and the Participant absent manifest error.

 

c.                                     Cooperation with Accounting Firm.  The
Company and the Participant shall each provide the Accounting Firm access to and
copies of any books, records, and documents in their possession that are
reasonably requested by the Accounting Firm, and otherwise cooperate with the
Accounting Firm, in connection with the preparation and issuance of the
Determination under this Section 6.

 

d.                                     Tax Return Filing.  The Participant shall
file the Participant’s federal, state, and local income tax returns on a
consistent basis with the Determination of the Accounting Firm.  The Participant
shall make proper payment of the amount of any Excise Tax, and at the request of
the Company, provide to the Company evidence of such payment.

 

e.                                     Internal Revenue Service Claims.  The
Participant shall notify the Company in writing of any claim by the Internal
Revenue Service or any other taxing authority that, if successful, would subject
the Participant to an Excise Tax with respect to amounts paid by the Company. 
Such notification shall be given as promptly as practicable but no later than
fifteen (15) business days after the Participant actually receives notice of
such claim.  The Participant shall further apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid (in each
case, to the extent known by the Participant).  The Participant shall not pay
such claim prior to the earlier of (a) the expiration of the 30-calendar-day
period following the date on which the Participant gives notice to the Company,
or (b) the date that any payment of an amount with respect to such claim is
due.  If the Company notifies the Participant in writing prior to the expiration
of such period that it desires to contest such claim, the Participant shall
(i) provide the Company with any written records or documents in the
Participant’s possession relating to such claim reasonably requested by the
Company, (ii) take such action in connection with contesting such claim as the
Company will reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company who is competent in the subject

 

B-4

--------------------------------------------------------------------------------


 

matter, (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and (iv) permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company will
bear and pay directly all costs and expenses (including interest and penalties)
incurred in connection with such contest.  The Company’s control of any
contested claim will be limited to issues with respect to which an Excise Tax
would apply on amounts paid to the Participant by the Company, and the
Participant shall be solely responsible to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

B-5

--------------------------------------------------------------------------------